TO BE PUBLISHED IN THE OFFICIAL REPORTS 


                            OFFICE OF THE ATTORNEY GENERAL

                                      State of California


                                       DANIEL E. LUNGREN

                                         Attorney General


                          ______________________________________

                  OPINION            :

                                     :          No. 91-804

                  of                 :

                                     :

        DANIEL E. LUNGREN            :          April 14, 1992

           Attorney General          :

                                     :

         GREGORY L. GONOT            :

        Deputy Attorney General      :

                                     :

______________________________________________________________________________

         THE HONORABLE M. J. HANNIGAN, COMMISSIONER OF THE CALIFORNIA
HIGHWAY PATROL, has requested an opinion on the following question:

             May a citation be issued to a county as the owner of a vehicle being operated by a
county employee in a manner contrary to law?

                                           CONCLUSION

                A citation may be issued to a county as the owner of a vehicle being operated by a
county employee in a manner contrary to law. However, the county may not be held liable if the
driver or the person directing the operation of the vehicle is held solely responsible for the violation.

                                             ANALYSIS

                It is unlawful for the owner of a vehicle, or any other person employing or otherwise
directing the driver of a vehicle, to cause the operation of the vehicle upon a highway in any manner
contrary to law. Vehicle Code section 400011 provides:

                "(a) It is unlawful for the owner, or any other person, employing or otherwise
        directing the driver of any vehicle to cause the operation of the vehicle upon a
        highway in any manner contrary to law.

               "(b) It is unlawful for an owner to request, cause, or permit the operation of
        any vehicle:

                "(1) Which is not registered or for which any fee has not been paid under this
        code.


   1
    All section references are to the Vehicle Code unless otherwise specified.
               "(2) Which is not equipped as required in this code.

               "(3) Which does not comply with the size, weight, or load provisions of this
       code.

               "(4) Which does not comply with the regulations promulgated pursuant to
       this code, or with applicable city or county ordinances adopted pursuant to this code.


               "(5) Which is not in compliance with the provisions of Part 5 (commencing
       with Section 43000) of Division 26 of the Health and Safety Code and the rules and
       regulations of the State Air Resources Board.

               "(c) Whenever a violation is chargeable to the owner or lessee of a vehicle
       pursuant to subdivision (a) or (b), the driver shall not be arrested or cited for the
       violation unless the vehicle is registered in a state or country other than California,
       or unless the violation is for an offense that is clearly within the responsibility of the
       driver.

               "(d) Whenever the owner or lessee is prosecuted for a violation pursuant to
       the provisions of this section the court, may, on the request of the owner or lessee,
       take appropriate steps to make the driver of the vehicle, or any other person who
       directs the loading, maintenance or operation of the vehicle, a codefendant. In the
       event the codefendant is held solely responsible and found guilty, the court may
       dismiss the charge against the owner or lessee."

Section 40001 thus allows the issuance of a citation to the owner of a vehicle who causes a violation
of law when the offense is not clearly within the responsibility of the driver.

               We are asked to determine whether a county, as the actual owner of a vehicle, may
be charged with various violations of the Vehicle Code under the provisions of section 40001. As
examples, the violations might be for transporting an uncovered load of aggregate material (§
23114), in an overweight vehicle (§ 35550), with exhaust pipes mounted improperly (§ 27152). We
conclude that a county may be so cited under the terms of section 40001.

               Does the term "owner" in section 40001 include public entities such as a county?
With respect to the general concept of "ownership" of vehicles, the court in Sadberry v. Griffiths
(1961) 191 Cal.App.2d 610, 616, stated:

                "Vehicle Code, section 66 (now § 460), defines an `owner' as a person having
       all the incidents of ownership, including legal title. Obviously `owner' is the broad
       and inclusive term. Depending upon the context of the discussion in which it is used,
       it may and often does include the `legal owner' defined by section 67 (now § 370),
       or `registered owner' defined by section 68 (now § 505)."

As explained by the Court of Appeal in Martin v. State Farm Mutual Auto. Ins. Co. (1962) 200
Cal.App.2d 459, 469:

              "The word `owner,' as applied to motor vehicles, is commonly understood to
       designate the person in whom title is vested either as legal owner or as registered
       owner. [Citations.]"


                                                  2.                                                91-804

              Several statutes concern the ownership of vehicles for purposes of the Vehicle Code.
Section 460 defines an "owner" as follows:

                "An `owner' is a person having all the incidents of ownership, including the
       legal title of a vehicle whether or not such person lends, rents, or creates a security
       interest in the vehicle; the person entitled to the possession of a vehicle as the
       purchaser under a security agreement; or the State, or any county, city, district, or
       political subdivision of the State, or the United States, when entitled to the
       possession and use of a vehicle under a lease, lease-sale, or rental-purchase
       agreement for a period of 30 consecutive days or more."

Section 370 defines a "legal owner" as follows:

               "A `legal owner' is a person holding a security interest in a vehicle which is
       subject to the provisions of the Uniform Commercial Code, or the lessor of a vehicle
       to the State or to any county, city, district, or political subdivision of the State, or to
       the United States, under a lease, lease-sale, or rental-purchase agreement which
       grants possession of the vehicle to the lessee for a period of 30 consecutive days or
       more."

Section 505 provides:

       "A `registered owner' is a person registered by the department as the owner of a
       vehicle."

                 Publicly owned vehicles and their operators are expressly mentioned throughout and
made subject to various requirements of the Vehicle Code. "Registration under this code shall apply
to any vehicle owned by the United States government, the state, or any city, county, or political
subdivision of the state . . . ." (§ 4155.) Public entities are exempt from the usual vehicle
registration and licensing fees. (§§ 9101, 9103.) The statutory requirements for vehicle equipment
(§§ 24000-28114, 29000-31540) are made applicable "to all vehicles whether publicly or privately
owned when upon the highways, including all authorized emergency vehicles." (§ 24001.) Public
entities are liable for injuries caused by their employees "in the operation of any motor vehicle."
(§ 17001; see §§ 17002-17004.) The requirements applicable to the driving of vehicles apply
equally to drivers "while engaged in the course of employment by this State, any political
subdivision thereof, any municipal corporation, or any district, including authorized emergency
vehicles subject to those exemptions granted such authorized emergency vehicles in this code." (§
21052.)

               In analyzing these various statutes so as to resolve the question presented, we are
cognizant of several well established principles of statutory construction. As summarized by the
Supreme Court in Dyna-Med, Inc. v. Fair Employment & Housing Com. (1987) 43 Cal.3d 1379,
1386-1387:

               "Pursuant to established principles, our first task in construing a statute is to
       ascertain the intent of the Legislature so as to effectuate the purpose of the law. In
       determining such intent, a court must look first to the words of the statute
       themselves, giving to the language its usual, ordinary import and according
       significance, if possible, to every word, phrase and sentence in pursuance of the
       legislative purpose. A construction making some words surplusage is to be avoided.
       The words of the statute must be construed in context, keeping in mind the statutory


                                                   3.                                                91-804

        purpose, and statutes or statutory sections relating to the same subject must be
        harmonized, both internally and with each other, to the extent possible. [Citations.]"

We are also directed "to produce a reasonable result," while "avoiding those constructions which
lead to mischief or absurdity." (People v. Jeffers (1987) 43 Cal.3d 984, 997-998.) Finally, special
rules apply when considering whether governmental entities are to be included within the scope of
a particular statute. In City of Los Angeles v. City of San Fernando (1975) 14 Cal.3d 199, 276-297,
the Supreme Court observed:

                "[I]n the absence of express words to the contrary, neither the state nor its
        subdivisions are included within the general words of a statute. [Citations.] But this
        rule excludes governmental agencies from the operation of general statutory
        provisions only if their inclusion would result in an infringement upon sovereign
        governmental powers. `Where . . . no impairment of sovereign powers would result,
        the reason underlying this rule of construction ceases to exist and the Legislature
        may properly be held to have intended that the statute apply to governmental bodies
        even though it used general statutory language only.' [Citations.]"

Pursuant to these latter principles, governmental entities have been held subject to legislation which
by its terms applies simply to any "person." (City of Los Angeles v. City of San Fernando, supra,
14 Cal.3d 199, 277; Bing v. City of Duarte (1967) 65 Cal.2d 627, 631-632; Flournoy v. State of
California (1962) 57 Cal. 2d 497, 498-499; Hoyt v. Board of Civil Service Commrs. (1956) 21 Cal.
2d 399, 402; State of California v. Marin Mun. Water District (1941) 17 Cal. 2d 699, 704-705; Fair
Political Practices Com. v. Suitee (1979) 90 Cal.App.3d 125, 132-133; Siegel v. City of Oakland
(1978) 79 Cal.App.3d 351, 356-357; Estate of Cooke (1976) 57 Cal.App.3d 595, 602; see also
Regents of University of California v. Superior Court (1976) 17 Cal.3d 533, 536-537.)

                 For purposes of the Vehicle Code, a "person" is defined in section 470 as follows:
"`Person' includes a natural person, firm, copartnership, association, or corporation." We have
previously determined, after applying the governing principles of statutory construction, that a
"person" (§ 470) includes a public entity. (64 Ops.Cal.Atty.Gen. 94, 102-103 (1981) [state
legislative committee is a "person" under section 470].) Accordingly, a county would be a "person"
(§ 470) and thus an "owner" (§ 460), a "registered owner" (§ 505), and an "owner" (§ 40001) when
it has all the incidents of ownership, including legal title, and is registered with the Department of
Motor Vehicles as the registered owner.

                We reject the suggestion that a public agency is an owner of a vehicle only when it
leases the vehicle for "30 consecutive days or more." (§ 460.) This statutory language regarding
leases is traceable back to 1940. (Stats. 1941, First Ex. Sess. 1940, ch. 1, § 1.) It is apparent that
the language was intended to expand the definition of "owner" to cover public entities when they
did not actually own but merely leased a vehicle.2 It was not intended to cover solely their leased
vehicles to the exclusion of their other vehicles in which they had all the incidents of ownership,
including legal title. If a public agency is not the "owner" (§ 460) when it has all the incidents of
ownership, then the vehicle would have no owner for purposes of the Vehicle Code. Such
construction of section 460 would "lead to mischief and absurdity" (People v. Jeffers, supra, 43
Cal.3d at 998) and impermissibly conflict with the other statutory provisions, notably section 505.
Surely the Legislature intended public entities to be considered the owners of vehicles they actually
own if they are so considered when they merely lease vehicles.

    2
     Under the 1940 legislative amendment, a political entity was considered the owner when it
leased the vehicle "for a period of twelve months or more."

                                                  4.                                             91-804
                Returning to section 40001, then, we find that its apparent purpose is to create
accountability on the part of those who, because they employ or direct drivers, exercise a significant
degree of control over the operation of vehicles on the public highways and are in the best position
to ensure that the laws pertaining to vehicular fitness are observed. The statute on its face does not
exempt any classification of employer. Except where the offense "is clearly within the responsibility
of the driver," the "owner" or "other person" who employs or directs the driver may be held
accountable. Subdivision (d) of the statute, however, allows the vehicle owner to shift responsibility
back to the driver or to the "person who directs the loading, maintenance or operation of the vehicle"
if so warranted. Taken as a whole, we find that section 40001 may be applied to public entities as
the owners of vehicles, as when they have all the incidents of ownership, including legal title.

                Although public entities are not commonly thought of in terms of being a defendant
in a criminal action, there is precedent for this particular type of prosecution. For example, under
the Hazardous Waste Control Act (Health & Saf. Code, § 25100 et seq.), a $25,000 per day fine and
imprisonment in the county jail may be imposed on the owner of a vehicle who engages in the
transportation of hazardous waste without a valid registration issued by the Department of Health
Services. Cities and counties have been subjected to the payment of fines under this statutory
scheme. The issue here is the same; county funds may be required to pay the fine for the citation
issued rather than the county employee who happens to be the vehicle driver.

               Given all of the foregoing circumstances, we conclude that a citation may be issued
under the terms of section 40001 to a county as the owner of a vehicle being operated by a county
employee in a manner contrary to law. However, the county will not be held liable if the driver or
the person directing the operation of the vehicle is held solely responsible for the violation.

                                              *****




                                                 5.                                           91-804